Celebrezze, C. J.
The critical issue in this case is whether the city may unilaterally exempt itself, pursuant to its local self-government or police powers2, from compliance with the prevailing wage law.
It is a fundamental principle of Ohio law that, pursuant to *90the “statewide concern” doctrine, a municipality may not, in the regulation of local matters, infringe on matters of general and statewide concern. See, e.g., Eastlake v. Bd. of Bldg. Stds. (1981), 66 Ohio St. 2d 363; Cleveland Electric Illuminating Co. v. Painesville (1968), 15 Ohio St. 2d 125. Moreover, as this court ruled in Canton v. Whitman (1975), 44 Ohio St. 2d 62, 66, municipal regulations which have significant extraterritorial effects are matters of statewide concern.
Although the statewide concern doctrine was first enunciated by this court in Bucyrus v. Dept. of Health (1929), 120 Ohio St. 426, the concept was most cogently articulated in Cleveland Electric Illuminating Co. v. Painesville, supra, at page 129:
“Thus, even if there is a matter of local concern involved, if the regulation of the subject matter affects the general public of the state as a whole more than it does the local inhabitants the matter passes from what was a matter for local government to a matter of general state interest.”
The Painesville rationale was further developed and refined in Canton v. Whitman, supra, at pages 65 and 66:
“ * * * Municipalities may enact police and similar regulations under their powers of local self-government, but such regulations ‘must yield to general laws of statewide scope and application, and statutory enactments representing the general exercise of police power by the state prevail over police and similar regulations in the exercise by a municipality of the powers of local self-government.’ * * *
<< * * *
“The power of local self-government and that of the general police power are constitutional grants of authority equivalent in dignity. A city may not regulate activities outside its borders, and the state may not restrict the exercise of the powers of self-government within a city. The city may exercise the police power within its borders, but the general laws of the state are supreme in the exercise of the police power, regardless of whether the matter is one which might also properly be a subject of municipal legislation. Where there is a direct conflict, the state regulation prevails.”
Applying the foregoing principles to the facts at bar, we conclude, for the reasons that follow, that the General *91Assembly, in enacting the prevailing wage law, manifested a statewide concern for the integrity of the collective bargaining process in the building and construction trades. Thus, the prevailing wage law preempts and supersedes any local ordinance to the contrary.
The precise statutory language of R. C. 4115.03, the definitional section of the prevailing wage law, provides the most direct and persuasive indication that the city’s attempt to nullify the prevailing wage law is beyond even the outer limits of a municipality’s local self-government or police powers. More precisely, R. C. 4115.03(D) provides:
“ ‘Locality’ means the county wherein the physical work upon any public improvement is being performed.”
Therefore, pursuant to R. C. 4115.03(D), the prevailing wage law has a significant extraterritorial effect. See, also, Beachwood v. Bd. of Elections (1958), 167 Ohio St. 369, 371 (if the local legislation affects only the municipality itself, with no extraterritorial effects, the subject matter of the legislation is within the power of local self-government).
The state’s interest in supporting the collective bargaining process provides an additional justification for the conclusion that the challenged ordinance is beyond the scope of municipal power. The prevailing wage law evidences a legislative intent to provide a comprehensive, uniform framework for, inter alia, worker rights and remedies vis-a-vis private contractors, sub-contractors and materialmen engaged in the construction of public improvements in this state. The prevailing wage law delineates civil and criminal sanctions for its violation. Above all else, the primary purpose of the prevailing wage law is to support the integrity of the collective bargaining process by preventing the undercutting of employee wages in the private construction sector.
All of these considerations clearly transcend local boundaries, thus demonstrating the genuine statewide concern3 for *92compliance with and enforcement of the prevailing wage law.
Accordingly, Ordinance No. 75-78, which directly conflicts with the prevailing wage law, must yield to an overriding law of statewide scope and concern.
For the foregoing reasons, the judgment of the Court of Appeals is affirmed4 and the writ of mandamus requiring appellants to comply with all the provisions of the prevailing wage law is allowed.

Judgment affirmed and writ allowed.

Sweeney and C. Brown, JJ., concur.
W. Brown, J., concurs in the syllabus and judgment.
Locher, Holmes and Krupansky, JJ., dissent.

 Section 3, Article XVIII of the Ohio Constitution provides:
“Municipalities shall have authority to exercise all powers of local self-government and to adopt and enforce within their limits such local police, sanitary and other similar regulations, as are not in conflict with general laws.”


 We look askance on appellants’ contention that Benevolent Assn. v. Parma (1980), 61 Ohio St. 2d 375, controls the case at bar since Benevolent Assn. is readily distinguishable from the facts sub judice in a variety of ways. As paragraph two of the syllabus of Benevolent Assn, indicates, a key issue was whether a non-chartered municipality has the power to mandate, by ordinance, the amount of compensation paid to its employees who take a leave of absence as members of the armed forces *92reserve. On the other hand, however, the case at bar concerns, inter alia, compensation of employees of private contractors and subcontractors engaged in the construction of public improvements.
Secondly, in Benevolent Assn., the court ruled, in fn. 5, at page 383, that, “[t]he concept of statewide concern is not applicable in the instant cause, regardless of whether the city in question has adopted a charter. * * * ”
Finally, we also stated in Benevolent Assn., at page 383, that, “ * * * [t]he state has many other viable alternatives to induce enlistment and maintenance of the armed reserves rather than further saddling the municipalities with an additional expense.”
Under the facts at bar, though, we can find no viable alternatives to the prevailing wage law which would prevent the undercutting of employee wages on private construction projects.


 Our disposition of this case necessarily renders moot appellants’ scope of discovery, res judicata, collateral estoppel and stare decisis arguments. Nevertheless, we do note, parenthetically, our approval of the Court of Appeals’ treatment of those issues.